UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1632


STARSHA M. SEWELL,

                    Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George J. Hazel, District Judge. (8:16-cv-02456-GJH)


Submitted: September 14, 2017                               Decided: September 19, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.         Gerard J. Stief, Associate General Counsel,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders dismissing this action alleging

discrimination in employment and a conspiracy concerning child custody and denying

her motions for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Sewell v.

Washington Metro. Area Transit Auth., No. 8:16-cv-02456-GJH (D. Md. July 19 &

Aug. 29, 2016; Mar. 13 & Apr. 28, 2017). We deny the motion for initial hearing en

banc and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2